600 S.E.2d 465 (2004)
STATE of North Carolina
v.
Jerome Michael STOKES.
No. 174P04.
Supreme Court of North Carolina.
June 24, 2004.
Jerome Michael Stokes, Pro Se.
William P. Hart, Special Deputy Attorney General, Thomas H. Lock, District Attorney, for State.

ORDER
Upon consideration of the petition filed by Defendant on the 6th day of April 2004 in this matter for a writ of certiorari to review the order of the Superior Court, Lee County, the following order was entered and is hereby certified to the Superior Court of that County:
"Denied by order of the Court in conference, this the 24th day of June 2004."